Citation Nr: 9922515	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-45 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for numbness of the 
left side of the face, left arm and left leg, associated with 
vertigo, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974 and from March 1974 to June 1992.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

In a September 1992 rating action, the RO awarded service 
connection for numbness of the left side of the face, left 
arm and left leg, associated with vertigo.  A separate award 
was made for chronic headaches.  The ratings for these 
disorders have remained separate; however, in a July 1997 
rating action, the RO added "headaches" to the description 
associated with the facial numbness while still maintaining 
it as a separate disability.  For the veteran's sake, this 
should be clarified. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The injury to the fifth cranial nerve due to the 
veteran's inservice TIA's does not produce more than moderate 
incomplete paralysis on the left side of the face.



CONCLUSION OF LAW

A rating in excess of 10 percent rating for left face 
numbness consisting of injury to the fifth cranial nerve is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.124(a), Diagnostic Code 8205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A September 1992 rating decision granted the veteran service 
connection for mild occasional episodes of numbness involving 
the left side of the face with a history of some numbness 
involving the left arm and left leg associated with vertigo.  

An October 1995 discharge summary from MidMichigan Regional 
Medical Center in Clare shows that the veteran was admitted 
for a possible transient ischemic attack (TIA) involving the 
left half of the body and possibly involving the vertebral 
basilar arterial system.  He had a history of multiple TIA's 
and negative neurologic work-ups.  At the time of his 
admission he had numbness in the left half of his body, 
blurring vision and diplopia.  His right pupil was also 
larger than his left.  A computed tomography (CT) scan of the 
veteran's head was normal.  During observation in the 
Telemetry unit the veteran numbness improved slightly, as did 
his blurring of vision.  The veteran was transferred to a VA 
hospital.

The October 1995 VA hospital discharge summary shows that the 
veteran's cranial nerves 2 through 12 were grossly intact.  
His pupils were equal, round and reactive to light and 
accommodation.  The examiner noted that the veteran had had a 
very thorough neurological evaluation in the past, including 
a CT scan, a magnetic resonance imaging (MRI) study, lumbar 
puncture evaluation, electromyogram, electroencephalogram and 
carotid angiography.  All were within normal limits.  His 
discharge diagnoses show transient ischemic attack, ruled 
out, depression and possible conversion reaction.

Sanjeev Goyal, M.D., in an October 1995 follow-up report, 
after the veteran's hospitalization, notes that the veteran 
complained of ataxia and numbness in the left side of the 
body which had improved.  He ambulated with a walker because 
of his ataxia.  The examiner noted that the veteran's higher 
central nervous system functions were normal.  It was noted 
that the 9th and 10th cranial nerves were affected on the 
left side when opening the mouth, the veteran's soft palate 
did not move on the left side.  He also had some dysarthria.  
The 5th and 7th cranial nerves were found to be normal.  The 
veteran had 5/5 strength, normal tone and intact coordination 
in all four extremities.  There were no observed involuntary 
movements.  Sensation was intact to touch in all four 
extremities; however, the right side was less sensitive as 
compared to the left.  Position sense was also normal in all 
four extremities, as was vibration sense.  Sensations to both 
hot and cold temperatures were affected in all four 
extremities.  The examiner assessed acute onset of cerebro-
vascular accident (CVA) and opined that the deficit probably 
was located in the brain stem region affecting the 9th and 
10th cranial nerves.  In November 1995, the veteran was 
assessed with left-sided Horner's syndrome with possible 
brain stem infarct.  

VA treatment records dating from March 1995 to February 1996 
show complaints of numbness in the left face and occasionally 
in the left body through November 1995.  A January 1996 
progress note shows that the veteran had an eleven-year 
history of left face tingling and numbness with or without 
left hemi-body numbness and loss of control.  While the 
facial numbness would last as long as 30 minutes, the body 
numbness would last approximately 2 minutes.  He indicated 
that his face was affected several times a year with his body 
having been affected only twice.  The examiner noted that the 
veteran's history of TIA's and left face (and twice left 
body) sensory symptoms may have been in fact migraines.

During a February 1996 VA neurologic examination, the veteran 
gave a history of episodic weakness in his left face and arm, 
lasting only a few minutes in the previous ten years.  The 
veteran recounted the history of his October 1995 
hospitalization, stating that he initially sustained left-
sided weakness, followed some days later by right-sided 
weakness.  At the time of the examination, he was ambulant 
without aid and was able to walk five to six blocks.  He did 
note some imbalance.  Strength in his left arm and leg was 
good.  His speech was raspy but there was no loss of language 
function or dysphasia.  He complained of intermittent 
blurring of vision and some numbness in his face.  The 
examiner noted no dysphasia in the veteran's speech.  While 
examining the cranial nerves, the examiner observed that the 
veteran had mild decreased sensation to pin prick and touch 
over the right side of the face and right central facial 
weakness, involving cranial nerves 5 and 7.  Left flexor 
reflexes were abnormal.  The examiner diagnosed status post 
stroke, history of cephalalgia and history of low back pain.  
The examiner opined that the neurologic disability was mild 
to moderate.

An April 1996 letter from Sanjeev B. Goyal, M.D., of the 
MidMichigan Medical Clinic in West Harrison, shows that the 
veteran had been a patient at the clinic since October 1995 
when it clinically appeared that he had a brain stem infarct 
with left-sided Horner's syndrome. 

A May 1996 VA neurology expert opinion found no indication of 
any left-sided involvement in the recent stroke which 
appeared to have affected the right side.  

During his October 1996 VA personal hearing the veteran 
testified that he experienced his first TIA in 1984 during 
service.  His next TIA occurred approximately a year later.  
Both episodes affected the left side of his face and body.  
He experienced similar episodes periodically after that.  His 
October 1995 episode initially began like his previous TIA's, 
with left-sided numbness and tingling, but he was quickly hit 
by two more episodes that left him incapacitated.  Both sides 
of his body were affected, as was his voice and he could not 
swallow.  During his hospitalization, his left side improved; 
however his right side remained "nonfunctional."  The 
veteran testified that his left-sided symptoms "cleared up" 
excepting for his upper face symptoms.  

In a January 1997 VA memorandum from a VA neurologist, it was 
noted that the veteran suffered from a vascular disease and 
that all his left-sided events were of transient nature, 
leaving him with no residual disability involving his left-
sided limbs.  The examiner opined that the left sided events 
of the past were manifestations of the same vascular disease 
that affected him presently; namely cerebrovascular disease.

During a May 1997 VA orthopedic examination report shows that 
the veteran complained of constant low back pain that 
radiated into the left hip area and into his calf.  The 
examiner found that the veteran walked well with no 
spasticity of his limbs and normal equilibrium.  The examiner 
further found that both lower extremities were negative for 
any neurological deficiency.  Sensation was normal, reflexes 
equal and muscle tone was good without any atrophy or spasm.  

During the VA neurologic examination, conducted that same 
month, the veteran complained of double vision, and numbness 
in the right arm and left face.  The examiner found that 
examination of the 5th cranial nerve revealed decreased 
sensation over the left side of the face. 

A June 1998 VA orthopedic examination notes the veteran's 
history of a stroke in 1995 with residuals on the left side 
of the face and right side of the body.  The examiner found 
that there was no evidence of neurological deficiency in 
either lower extremity, with no evidence of spasticity.  

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran was originally granted service connection for 
numbness of the left side of the face, left arm and leg, 
associated with vertigo under the provisions of 38 C.F.R. 
§§ 4.124, 4.124a, Diagnostic Codes 8405-8499.  Pursuant to 38 
C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  Thus, trigeminal nerve neuralgia is rated under 
Code 8405 as trigeminal nerve paralysis, Code 8205.  The 
evaluation for fifth (trigeminal) cranial nerve paralysis is 
dependent upon the relative degree of sensory manifestation 
or motor loss.  A 10 percent rating is warranted for moderate 
incomplete paralysis.  A 30 percent rating requires severe 
incomplete paralysis.  38 C.F.R. § 4.124a, Code 8205.  

In April 1997, the RO determined that the veteran was service 
connected for his October 1995 stroke and accordingly granted 
a 100 percent evaluation for six months under the provisions 
of 38 U.S.C.A. § 4.124a, Diagnostic Code 8009.  Thereafter, 
in a July 1997 rating decision, the veteran's left face, arm 
and leg numbness was evaluated directly under the provisions 
of Diagnostic Code 8205.

A review of evidence of record makes clear that the 
neurological deficit of the left side of the face, to the 
extent that it is currently manifest, is no more than minimal 
in degree.  The only current symptom is decreased sensation 
in the left side of his face.  This was stated by the 
veteran's representative in a letter dated February 9, 1998.  

In reaching this conclusion, the Board has also considered 
the provisions of 38 C.F.R. § 4.7 in reaching its decision, 
but for the reasons discussed above has concluded that a 
higher evaluation is not warranted.  The Board finds that the 
disability is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's residual left-sided facial 
numbness have not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  


ORDER

An increased evaluation for numbness of the left side of the 
face, left arm and left leg, associated with vertigo is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

